NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DARNELL KENO,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-445
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Debra Johnes
Riva, Judge.

Darnell Keno, pro se.


PER CURIAM.

              Affirmed. See § 775.082(8)(a)(2), Fla. Stat. (1997); State v. Baker, 874
So. 2d 643 (Fla. 2d DCA 2004); O'Neal v. State, 862 So. 2d 91 (Fla. 2d DCA 2003);

Ellington v. State, 96 So. 3d 1131 (Fla. 1st DCA 2012); State v. Garcia, 923 So. 2d
1186 (Fla. 3d DCA 2006); State v. Newmones, 765 So. 2d 860 (Fla. 5th DCA 2000).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.